Citation Nr: 1025829	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  07-18 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a thoracolumbar spine 
disorder, to include as secondary to the service-connected left 
hip and left knee disabilities.

2.  Entitlement to service connection for a right hip disorder, 
to include as secondary to the service-connected left hip and 
left knee disabilities.

3.  Entitlement to an increased evaluation for status post distal 
left femur fracture (left hip disability), currently evaluated as 
10 percent disabling.

4.  Entitlement to an increased initial evaluation for left knee 
chondromalacia patella and parapatellar pain, currently evaluated 
as 10 percent disabling.

5.  Entitlement to an increased initial evaluation for sciatica, 
currently evaluated as 10 percent disabling.




REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Seesel, Counsel


INTRODUCTION

The Veteran had active service from October 1991 to February 
1992.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2005 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  The Board previously considered this 
appeal in May 2008 and returned the claims for additional 
development.  The case has been returned to the Board for further 
appellate review.  

The Veteran testified before a Veterans Law Judge in March 2008.  
He subsequently testified before an acting Veterans Law Judge in 
July 2009.  Because the Veteran has testified before two Veterans 
Law Judges, and each must participate in this decision, this 
decision is being rendered by a panel of three Veterans Law 
Judges.  38 U.S.C.A. § 7102, 7107(c) (West 2002); 38 C.F.R. § 
20.707 (2009).



REMAND

A preliminary review of the record reflects that further 
development is necessary.  Specifically, the duty to assist has 
not been satisfied.

As an initial matter, the record reflects the RO last issued a 
Supplemental Statement of the Case on the issues of entitlement 
to service connection for a thoracolumbar spine disorder and 
right hip disorder, and entitlement to increased evaluations for 
the status post distal left femur fracture (also claimed as left 
hip disability) and increased evaluation for the left knee 
chondromalacia patella and parapatellar pain in October 2008.  
After the July 2009 Board hearing, the Veteran submitted 
additional private records from two different private 
chiropractors that appear to be relevant to the issues on appeal.  
However, the Veteran did not provide a waiver of the initial 
review of that evidence by the RO prior to its submission for 
review to the Board. See Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 
20.1304.

Additionally, there appear to be missing medical records.  The 
Veteran has consistently testified that he treated his conditions 
with private physicians.  Recently, the Veteran submitted a 
statement from a private chiropractor, A.H., D.C. from Hughes 
Family Chiropractic.  However, the complete treatment records are 
not associated with the claims file.  The Veteran also testified 
in July 2009 that he treated with VA physicians at the 
Parkersburg VA outpatient treatment center and indicated he would 
try to get a statement from the VA physician.  Currently, there 
are no VA outpatient treatment records associated with the claims 
file.  While the Veteran testified that the VA physician mainly 
prescribed medication, the Board notes that VA has a duty to 
obtain all relevant VA and Governmental records prior to 
adjudication of a claim. 38 U.S.C.A § 5103A(c)(3); see Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (Observing that any VA 
treatment records that have been generated up to and including 
the date of the Board's decision, whether or not filed in the 
appellant's claims folder, are in the constructive possession of 
the Board and must be considered).

Concerning the claims for increased evaluations for the status 
post distal left femur fracture and left knee chondromalacia 
patella and parapatellar pain, the Veteran testified in July 2009 
that the conditions had worsened.  VA's General Counsel has 
indicated that when a claimant asserts that the severity of a 
disability has increased since the most recent rating 
examination, an additional examination is appropriate. VAOPGCPREC 
11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997) (holding that a Veteran was entitled to a new 
examination after a two year period between the last VA 
examination and the Veteran's contention that his disability had 
increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (an examination too remote for rating purposes cannot be 
considered "contemporaneous").  Accordingly, updated VA 
examinations are necessary.

Concerning the claims for service connection, while the Veteran 
was afforded a VA examination in September 2008, the Board finds 
this examination is incomplete.  See Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007) (stating that once VA undertakes the effort 
to provide an examination when developing a service-connection 
claim, even if not statutorily obligated to do so, it must 
provide an adequate one or, at a minimum, notify the claimant why 
one will not or cannot be provided).  Specifically, the examiner 
concluded that he could not provide an opinion as to the etiology 
of the right hip or thoracolumbar spine without resorting to mere 
speculation.  In rendering this opinion, however, the examiner 
only indicated that there were multiple post service injuries.   
See Jones v. Shinseki, 23 Vet. App. 382 (2010) (indicating that 
the examiner must explain why the requested opinion would be 
speculative before the Board could rely on such a conclusion.). 

More concerning is the fact that the examiner failed to discuss 
the relationship, if any, between the altered gait from the 
service-connected disabilities and the right hip and 
thoracolumbar spine disorders.  In the present case, the Veteran 
has testified during the June 2007 RO hearing and the March 2008 
and July 2009 Board hearings that he had an altered gait.  The 
Veteran is competent to testify as to whether or not he had an 
altered gait or limp. Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Furthermore, the 
Board finds the Veteran's testimony to be credible as there are 
no conflicting statements in the record nor is there any evidence 
suggesting the Veteran was mistaken. See Buchanan v. Nicholson, 
451 F.3d 1331 (Fed.Cir. 2006).  In fact, private medical records 
note the Veteran had a compensatory gait favoring the left side 
as a result of the service-connected left knee and left hip 
conditions.  For example, a December 2005 letter from a private 
physician indicating that since the Veteran's left femur fracture 
he developed difficulty with gait and left hip pain.  The 
physician related it was very possible the condition was 
secondary to the prior femur fracture and the altered gait 
pattern was a result of it.  A letter from a private physician 
dated in January 2008 reported the muscular calcification from 
the left femur can attribute to abnormal muscle contraction and 
effect gait over time.  The physician continued to opine the 
calcification can cause hip compression, abnormal pelvic motion 
and therefore progressive low back pain and arthritic decline 
over time.  The physician concluded the Veteran suffered from 
chronic intermittent pain that can be linked to the initial femur 
fracture and post surgical complications.  The September 2008 VA 
examiner described the Veteran's gait as normal and also found 
the muscle spasms, tenderness or guarding was not severe enough 
to cause an abnormal gait or abnormal spinal contour.  However, 
the examiner then concluded that the sciatica was likely due to 
compensatory posturing and ambulation due to the left hip 
degenerative joint disease and arthropathy.

Therefore, without further clarification, the Board is without 
medical expertise to determine if the thoracolumbar spine and 
right hip disorders are related to service or the service-
connected status post distal left femur fracture or left knee 
chondromalacia patella and parapatellar pain. Godfrey v. Brown, 7 
Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In sum, the Board 
finds that a VA examination is necessary to elucidate and 
reconcile the existing medical evidence.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Finally, concerning the claim of entitlement to an increased 
initial evaluation for sciatica, the record reflects that after 
the Veteran received notice of an October 2008 rating decision 
which granted service connection for sciatica and assigned a 10 
percent evaluation, the Veteran expressed disagreement with the 
rating evaluation in a November 2009 statement.  However, the 
claims file does not contain any Statement of the Case for the 
issue of entitlement to an increased initial evaluation for the 
service-connected sciatica.  The Board must therefore remand that 
issue for the issuance of a Statement of the Case.  See Manlincon 
v. West, 12 Vet. App. 238, 240 (1999).

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on his part is required.  Accordingly, this case is 
REMANDED for the following action:

1.  The RO/AMC should contact the Veteran 
and ask him to specify all medical care 
providers who treated him for his claimed 
conditions.  The RO/AMC should then obtain 
and associate with the claims file any 
records identified by the Veteran that are 
not already associated with the claims 
file.  The RO/AMC should specifically 
request medical records from Hughes Family 
Chiropractic and the Parkersburg VA 
outpatient treatment center and associate 
these records with the claims file.

2.  After completing the above, the RO/AMC 
should afford the Veteran a comprehensive 
examination of the left hip, accompanied by 
any clinical testing deemed appropriate by 
the examiner.  The claims file and a copy 
of this remand must be reviewed by the 
examiner in conjunction with the 
examination, and the examiner must 
acknowledge this receipt and review in any 
report generated as a result of this 
remand.  The examiner is requested to 
review all pertinent records associated 
with the claims file, particularly records 
of treatment for the left hip and offer 
comments and an opinion as to the severity 
of the Veteran's status post distal left 
femur fracture.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.  

3.  The RO/AMC should afford the Veteran a 
comprehensive examination of the left knee, 
accompanied by any clinical testing deemed 
appropriate by the examiner.  The claims 
file and a copy of this remand must be 
reviewed by the examiner in conjunction 
with the examination, and the examiner must 
acknowledge this receipt and review in any 
report generated as a result of this 
remand.  The examiner is requested to 
review all pertinent records associated 
with the claims file, particularly records 
of treatment for the left knee and offer 
comments and an opinion as to the severity 
of the Veteran's left knee chondromalacia 
patella and parapatellar pain.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.  

4.  The RO/AMC should afford the Veteran a 
comprehensive examination of the joints to 
ascertain the nature, extent, and etiology 
of any thoracolumbar spine and right hip 
disability.  All indicated tests or studies 
deemed necessary for an accurate assessment 
should be conducted.  The claims file and a 
copy of this Remand must be made available 
to the examiner for review of the pertinent 
evidence in connection with the 
examination, and the report should so 
indicate.

The examiner shall review all pertinent 
records associated with the claims file and 
offer an opinion as to the following:

a) whether it is at least as likely as not 
(at least a 50 percent probability) that 
any currently diagnosed thoracolumbar spine 
disorder is related to the service-
connected status post distal left femur 
fracture and left knee chondromalacia 
patella and parapatellar pain, including as 
a result of an altered gait from the 
service-connected disabilities.  

b) whether it is at least as likely as not 
(at least a 50 percent probability) that 
any currently diagnosed thoracolumbar spine 
disorder is related to any event, incident, 
or symptoms noted during service. 

c) whether it is at least as likely as not 
(at least a 50 percent probability) that 
any currently diagnosed right hip disorder 
is related to the service-connected status 
post distal left femur fracture and left 
knee chondromalacia patella and 
parapatellar pain, including as a result of 
an altered gait from the service connected 
disabilities.  

d) whether it is at least as likely as not 
(at least a 50 percent probability) that 
any currently diagnosed right hip disorder 
is related to any event, incident, or 
symptoms noted during service. 

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.  

5.  When the development requested has been 
completed, the claims should again be 
reviewed by the RO/AMC on the basis of the 
additional evidence, including the private 
records submitted after the October 2008 
Supplemental Statement of the Case.  If the 
benefits sought are not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond.

6.  The RO/AMC shall re-examine the 
Veteran's claim pertaining to entitlement 
to an increased initial evaluation for 
sciatica, currently evaluated as 10 percent 
disabling.  If no additional development is 
required, the RO/AMC should prepare a 
Statement of the Case in accordance with 38 
C.F.R. § 19.29, unless the matter is 
resolved by granting the benefit sought, or 
by the Veteran's withdrawal of the Notice 
of Disagreement.  If, and only if, the 
Veteran files a timely Substantive Appeal, 
should the issue be returned to the Board.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
he desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until he is notified.



			
          RAYMOND F. FERNER	MICHAEL MARTIN
       Acting Veterans Law Judge                             
ActingVeterans Law Judge
       Board of Veterans' Appeals                            
Board of Veterans' Appeals



	                         
__________________________________________
STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



